
	

113 SJ 4 IS: Proposing an amendment to the Constitution of the United States relating to United States citizenship.
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		113th CONGRESS
		1st Session
		S. J. RES. 4
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Vitter (for himself
			 and Mr. Paul), introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to United States citizenship.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification by the Congress:
			
				 —
					A
				person born in the United States shall not be a citizen of the United States
				unless—
						(1)at the time of the person’s birth, one
				parent of the person is—
							(A)a citizen of the United States;
							(B)an alien lawfully admitted for permanent
				residence in the United States who resides in the United States; or
							(C)an alien performing active service in the
				Armed Forces of the United States; or
							(2)the person is naturalized in accordance
				with the laws of the United
				States.
						.
		
